Citation Nr: 0714390	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05 27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

(The issues of whether the reduction of the veteran's pension 
benefits based upon countable income for his spouse was 
proper, and entitlement to a waiver of recovery of a pension 
overpayment in the amount of $51,620.00 will be addressed in 
a separate rating decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that denied the veteran's claims of entitlement 
to service connection for post-traumatic stress disorder, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

In February 2007, the veteran was scheduled for a travel 
Board hearing at the RO before the Board, but failed to 
appear at that requested hearing.  


FINDINGS OF FACT

1.  The diagnosis of post-traumatic stress disorder is based 
upon unsubstantiated in-service stressors.  

2.  The veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2006).

2.  The criteria for a total rating on the basis of 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341(a), and Part 4, § 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for post-
traumatic stress disorder and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  He claims that a traumatic experience in 
service in which he was almost hit by two F4 Phantom jets 
resulted in his development of post-traumatic stress 
disorder.  He argues that he is entitled to service 
connection on that basis.  He further alleges that he in 
unemployable as a result of his post-traumatic stress 
disorder, and that a total rating based on individual 
unemployability due to service-connected disabilities should 
also be awarded.  

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran both pre- and post-adjudication 
VCAA notice letters, dated in September 2005 and April 2006.  
In the notices, the veteran was informed of the type of 
evidence needed to substantiate the claims for service 
connection for post-traumatic stress disorder and a total 
rating based on individual unemployability due to service-
connected disabilities.  Specific to the claim for post-
traumatic stress disorder, the veteran was fully informed of 
the necessity for information that could assist in verifying 
the alleged stressors claimed by the veteran.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

Although the veteran was provided with a pre-adjudication 
notice letter, to the extent that the VCAA notice as to any 
aspect of the claims was given after the initial 
adjudication, the timing of the notice may not have complied 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  And the claims have been 
readjudicated following the content-complying notice, as 
evidenced by the statement of the case in August 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  Notably, 
however, this case turns in part upon whether the alleged in-
service stressor that the veteran claims was responsible for 
his post-traumatic stress disorder can be verified.  With 
respect to his claimed stressor, the veteran was asked for 
and given ample opportunity to provide evidence or more 
specific information that could be used to corroborate his 
allegation that he experienced a traumatic combat-related 
incident on a flight line during service.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Moreover, in the April 2006 
VCAA letter, he was provided notice regarding the alternative 
sources of evidence that could be used to verify the alleged 
stressor.  He has provided no such evidence or information.  
The duty to assist "is not always a one-way street" and "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.

Although the veteran was not provided with a pertinent VA 
examination in the case, the facts in evidence indicated no 
basis for such an examination.  The Board finds in that 
regard that affording the veteran a VA medical examination 
and obtaining a VA medical opinion is not required since VA 
examination is not necessary to make a decision on the 
claims.  Essentially, taking into consideration all of the 
evidence, given that no claimed stressor has been verified, 
there is no indication that the veteran's post-traumatic 
stress disorder can be associated by competent evidence with 
service.  There is sufficient medical evidence in the claims 
file to make a decision on the claims.  38 U.S.C.A. § 5103A 
(West 2002).  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran in developing the facts pertinent 
to the issue is required to comply with the duty to assist 
under the VCAA.  

Analysis
Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he complained of or was 
treated for post-traumatic stress disorder during service.  
Rather, it is the veteran's contention that he experienced 
traumatic events during service related to an incident in 
which he was almost struck by two F4 Phantom jets that were 
taking off while he was towing aerospace ground equipment on 
the flight line to a fighter jet for servicing.  He states 
that the jets barely missed his tractor and that this 
incident caused him nightmares ever since and has resulted in 
his current post-traumatic stress disorder.  

Generally, in order for a claim for service connection for 
post-traumatic stress disorder to be successful there must be 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App 128 (1997).

38 C.F.R. § 4.125(a) (2005) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

The diagnosis of post-traumatic stress disorder appears in 
the veteran's post-service medical records on only one 
occasion.  A VA Medical Center (VAMC) treatment record dated 
in September 2005 documents the veteran's hospitalization for 
treatment for paranoid schizophrenia and cocaine and alcohol 
dependency.  Upon discharge, the diagnoses were paranoid 
schizophrenia, post-traumatic stress disorder, cocaine 
dependence, alcohol dependence, hepatitis C, and ulcerative 
colitis.  The Board, however, does not reach the question of 
whether there is medical evidence diagnosing post-traumatic 
stress disorder in accordance with 38 C.F.R. § 4.125(a).  The 
veteran's claim turns instead upon the threshold question of 
whether there is credible supporting evidence that the 
claimed in-service stressor actually occurred.  As explained 
in detail below, the Board finds that there is no such 
evidence.  

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 42 (1997).

In this case, the veteran did not receive any award or 
decoration indicative of participation in combat such as the 
Combat Infantry Badge, Purple Heart, or "V" devices.  See 
M21-1MR, Part IV(ii), Ch. 1, § D,  13 (Dec. 2005).  
Moreover, there is no supporting evidence that the veteran 
engaged in combat.  There being no evidence that the claimant 
was a veteran of combat, there must be satisfactory 
corroboration in order to establish the existence of a 
stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998);  
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  "Credible supporting evidence" of a 
non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, CAVC has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  In this case, the veteran's only 
evidence of his in-service stressors is limited to his own 
statements.  

Significantly, with respect to the stressor the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required for submission to United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) or the Records Correspondence Section of the 
Commandant of the Marine Corps for further research.  In 
September 2005 the RO directed a letter to the veteran 
requesting that he provide more specific information 
regarding the stressful near-miss incident that had allegedly 
occurred during his period of service.  The only information 
provided by the veteran in response to this request was that 
the F4 Phantom jet incident occurred in 1973 on the flight 
line of "Davis Monthan Air Force Base."  In May 2006, the 
RO directed another letter to the veteran, again requesting 
more specific information.  The veteran did not respond to 
this request.  In August 2006, the RO determined that without 
more specific information, any request to the service 
department would be futile.  The Board concurs with that 
assessment.  Providing a one year window for a service 
department search of an incident that did not result in any 
visible injuries or damage without any more details would 
render the success of any search for corroboration virtually 
impossible.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  The veteran in the instant case, 
however, was unable to provide the requisite information that 
would make an inquiry to the service department a meaningful 
one.  Essentially, there is no evidence of the alleged 
stressful event reported by the veteran in the pursuit of his 
claim for service connection for post-traumatic stress 
disorder.  In this case, the single diagnosis of post-
traumatic stress disorder in the record is clearly not based 
on a verified stressor, because no stressor alleged by the 
veteran has been verified.  As the CAVC has stated, neither 
the appellant's testimony nor after-the-fact medical nexus 
evidence is sufficient "credible supporting evidence" of 
the actual occurrence of an in-service stressor.  See Moreau; 
Dizoglio.  

In other words, even if the veteran were to undergo a VA 
psychiatric examination that resulted in a diagnosis of post-
traumatic stress disorder based upon his alleged stressors 
involving the F4 Phantom jets, any medical opinions of post-
traumatic stress disorder based on the veteran's accounts of 
that incident would not establish the actual occurrence of 
the in-service stressor.  

In summary, there has been presented no supporting evidence 
that the claimed in-service stressors actually occurred.  The 
veteran's own accounts of his stressor are entirely 
uncorroborated.  There is no hint in the service medical 
records or personnel records of such an incident.  Given the 
lack of any supportive documentation of the occurrence of the 
stressor, the preponderance of the evidence is against 
establishing any stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, the preponderance of the evidence is against the 
claim of entitlement to service connection for post-traumatic 
stress disorder; there is no doubt to be resolved; and 
service connection is not warranted.  
Total Rating

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether an 
appellant is entitled to a total disability rating based upon 
individual unemployability, neither an appellant's non-
service-connected disabilities nor may advancing age be 
considered.  Van Hoose, 4 Vet. App. at 363. Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993)

A total rating on the basis of individual unemployability 
necessarily involves a review of the veteran's service-
connected disabilities.  The veteran in the instant case has 
no service-connected disabilities.  In this regard, the Board 
considered the possibility for granting service connection 
for post-traumatic stress disorder above and found no basis 
for that award.  Absent the establishment of a service-
connected disability, there is no basis to award a total 
rating.  The preponderance of the evidence is against 
granting the veteran a total rating based on individual 
unemployability due to service-connected disabilities; there 
is no doubt to be resolved; and assignment of a total rating 
is not warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


